 

Exhibit 10.1

 

COMMITMENT AGREEMENT

  

This Commitment Agreement (this “Agreement”), is made as of June 6, 2016 by and
among WL Ross Sponsor LLC ( “WLRS”), the undersigned (the “undersigned”) and WL
Ross Holding Corp. (the “Company”). In connection with the acquisition of Nexeo
Solutions Holdings, LLC (“Nexeo”) by the Company (the “Nexeo Business
Combination”) pursuant to an Agreement and Plan of Merger, dated March 21, 2016,
as may be amended from time to time (the “Merger Agreement”), WLRS seeks to
obtain ownership commitments whereby the undersigned agrees to beneficially own
the number of public shares of common stock of the Company (“Common Stock”) set
forth under his, her or its name on the signature page hereto (such amount, the
“Commitment Amount”) immediately prior to the closing of the Nexeo Business
Combination and that such public shares have not been or will not be redeemed
against the Company’s trust account in connection with the special meetings (the
“Special Meetings”) of the stockholders of the Company to vote on the proposals
set forth in the Company’s proxy statements filed with the Securities and
Exchange Commission on May 6, 2016 and May 9, 2016 (as may be amended, revised,
or supplemented from time to time, the “Proxy Statements”).

 

1.           Redemption Removal.  The undersigned agrees that it shall satisfy
its obligation to beneficially own a number of public shares of Common Stock
equal to the Commitment Amount as of the closing of the Nexeo Business
Combination in accordance with the terms above by electing to withdraw from
redemption against the Company’s trust account in connection with the Special
Meetings a number of public shares equal to the Commitment Amount currently
owned by the undersigned. Upon the request of WLRS, whether in advance of the
anticipated closing date of the Nexeo Business Combination or as of the closing
date of the Nexeo Business Combination, the undersigned shall provide all
documentary evidence reasonably requested by WLRS, including a broker
certification, to confirm that (x) the undersigned beneficially owns such public
shares of Common Stock equal to the Commitment Amount and (y) that such public
shares have been effectively withdrawn from redemption against the Company’s
trust account in connection with the Special Meetings.

 

2.            Share Consideration. In consideration of the undersigned’s
performance of its obligations described herein, promptly following the closing
date of the Nexeo Business Combination (but no later than three (3) business
days following such date), WLRS shall transfer to the undersigned 431,877
Founder Shares (the “FPA Founder Shares”) and 25,847 Exchange Shares to be
issued to WLRS pursuant to that certain Private Placement Warrant Exchange
Letter, dated March 21, 2016, by and among WLRS, the Company and Nexeo (the “FPA
Exchange Shares”, together with the FPA Founder Shares, the “Share
Consideration”).

 

3.           Delivery of Share Consideration.  The delivery of the Share
Consideration is conditioned upon (i) the closing of the Nexeo Business
Combination and (ii) the satisfaction of each party’s respective obligations
hereto (or written waiver by the other party hereto).

 

4.           Expenses.  The undersigned shall pay all of its own expenses in
connection with this Agreement and the transactions contemplated hereby.

 

5.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof that would require the
application of the laws of any jurisdiction other than New York.  The
undersigned consents to the non-exclusive jurisdiction of the federal courts
whose districts encompass any part of the City of New York or the state courts
of the State of New York sitting in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.

 

6.           Transfer/Lock-up Restrictions.  Each of the parties hereto
acknowledge and agree that (i) the FPA Founder Shares shall be subject to the
terms set forth on Exhibit A hereto and (ii) for the avoidance of doubt, the
provisions of that certain Shareholders’ and Registration Rights Agreement,
dated as of March 21, 2016, by and among Nexeo Holdco, LLC and certain of its
affiliates, WL Ross Sponsor LLC, and WL Ross Holding Corp. shall not apply to
the FPA Exchange Shares and the FPA Founder Shares transferred by WLRS to the
undersigned; provided that, for the avoidance of doubt, such FPA Founders Shares
will continue to be subject to the terms set forth on Exhibit A following any
transfer by the undersigned and may not be transferred pursuant to a
registration statement prior to the Earnout Trigger (as defined on Exhibit A)
being met with respect to such FPA Founders Shares.

 

 

 

 

7.            Registration Rights. Promptly after the consummation of the Nexeo
Business Combination (but no later than fifteen (15) business days thereafter),
the Company will (i) file with the SEC a registration statement registering
(among other securities) the resale of the Share Consideration received by the
undersigned in respect of the undersigned’s Share Consideration acquired
hereunder (the “Registration Statement”), and (ii) use its reasonable best
efforts to have the Registration Statement declared effective as soon as
reasonably practicable after the filing thereof and maintain the effectiveness
of the Registration Statement until such time as the undersigned’s Share
Consideration have been sold thereunder or can be sold in market transactions
pursuant to Rule 144 without volume limitations under the Securities Act of
1933, as amended, or any analogous or successor rule or regulation; provided,
however, that (A) the Company shall not be required to register or facilitate
the resale of the undersigned’s Shares Consideration pursuant to any
underwritten or marketed offering and (B) the Company’s obligations to include
such Share Consideration in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Share Consideration as shall be reasonably
requested by the Company to effect the registration of the Share Consideration,
and the undersigned shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, including, among other things,
providing that the Company shall be entitled to postpone and suspend the
effectiveness or use of the Registration Statement during any customary blackout
or similar period. Subject to the undersigned’s compliance with this Agreement,
the Company hereby expressly agrees to perform the covenants contained in this
Section 7. For the avoidance of doubt, the parties hereto acknowledge and agree
that registration rights granted to the undersigned with respect to the Share
Consideration shall be solely pursuant to the terms of this Section 7 and that
any previous agreements entered into by the undersigned and the Company
providing registration rights for securities of the Company beneficially owned
by the undersigned shall not apply to the Share Consideration.

 

8.           Investor Questionnaire; Form W-9.  The undersigned will or will
cause its designees, prior to the Closing (defined below), to execute and
deliver the Investor Questionnaire and the Form W-9 in the forms attached hereto
as Exhibit B and Exhibit C, respectively. The representations and warranties in
the Investor Questionnaire(s) of the undersigned and/or entities designated by
the undersigned shall be true and correct as of the date delivered to the
Company and as of the date of the Closing as if made on and as of such date. The
undersigned agrees to promptly notify the Company and provide it with the
relevant updated information for any change in circumstances at any time on or
prior to the Closing.

 

9.            Tax Treatment. For U.S. federal income tax purposes (and for
purposes of any applicable state or local tax that follow the U.S. federal
income tax treatment), the parties hereto agree that the Company has directed
WLRS to transfer (i) to the undersigned the Share Consideration, on behalf of
the Company, in lieu of the transfer by WLRS of such shares to the Company for
cancellation in exchange for no consideration and the reissuance of such shares
by the Company to the undersigned pursuant to this Agreement.

 

10.           Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) is expected to occur immediately prior to the closing
of the Nexeo Business Combination. Upon satisfaction of the conditions of the
Nexeo Business Combination and obligations of each party’s respective
obligations hereto (or written waiver by the other party hereto), at the
Closing, WLRS shall deliver (or cause the delivery of) the Share Consideration
in book entry (electronic) form to the undersigned or to a custodian designated
by the undersigned, as applicable.

 

11.           Expiration.  In the event that the closing of the Nexeo Business
Combination does not occur, this Agreement shall be terminated with no further
force or effect.

 

[Signature page follows]

 

 

 

 



  UNDERSIGNED  

FIRST PACIFIC ADVISORS, LLC,

on behalf of one or more clients

      Commitment Amount: 2,094,727 shares of Common Stock       By: /s/ J.
Richard Atwood                       Name: J. Richard Atwood   Title: Managing
Partner       Address: 11601 Wilshire Boulevard, Suite 1200     Los Angeles, CA
90025       Facsimile: (310) 996-5450

 





ACKNOWLEDGED AND AGREED:       WL ROSS SPONSOR LLC       By:  /s/ Wilbur L.
Ross, Jr.    Name: Wilbur L. Ross, Jr.   Title: Manager       WL ROSS HOLDING
CORP.       By: /s/ Wilbur L. Ross, Jr.    Name: Wilbur L. Ross, Jr.    Title:
Chairman  

 

 

 

 

Exhibit A

 

FOUNDER SHARES

  

Earnout trigger

With respect to 50% of the Founder Shares, the last sale price of the Company’s
common stock equals or exceeds $12.50 per share (as adjusted for stock splits,
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period; and

 

With respect to remaining 50% of the Founder Shares, the last sale price of the
Company’s common stock equals or exceeds $15.00 per share (as adjusted for stock
splits, dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period; or

 

in either case, the Company completes a liquidation, merger, stock exchange or
other similar transaction that results in all or substantially all of its
stockholders having the right to exchange their shares of common stock for
consideration in cash, securities or other property or any transaction involving
a consolidation, merger, proxy contest, tender offer or similar transaction in
which the company is the surviving entity which results in a change in the
majority of our board of directors or management team or the Company’s
stockholders immediately prior to such transaction ceasing to own a majority of
the surviving entity immediately after such transaction.

 

Antidilution Protection

Founder Shares will not participate in dividends or other distributions with
respect to the shares prior to the targets being met, whereupon the number of
Founder Shares shall be entitled to all dividends and distributions paid on the
common stock after the Nexeo Business Combination as if they had been holders of
record entitled to receive distributions on the applicable record date.

 

Forfeiture Date

Tenth anniversary of the consummation of the Nexeo Business Combination.

 

Treatment of Forfeited Shares The Company would record the aggregate fair value
of the shares forfeited and reacquired to treasury stock and a corresponding
credit to additional paid-in capital based on the difference between the fair
market value of the forfeited shares and the pro-rata portion of the price paid
to the Company for such forfeited shares of approximately $25,000. Upon receipt,
such forfeited shares would then be immediately cancelled, which would result in
the retirement of the treasury stock and a corresponding charge to additional
paid-in capital.

 



 

